Case 2:19-cv-02402-JTF-jay Document 52 Filed 01/27/20 Page 1 of 2                         PageID 304



                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TENNESSEE
                                        WESTERN DIVISION
_________________________________________________________________________________________________________

MINWOO PARK,

        Plaintiff,

v.                                                              Case No. 2:19-cv-02402-JTF-jay

JEONG HEE KIM, CHOL WOO KIM,
VP1-1, INC. d/b/a VALUE PENNY,
B&B BEAUTY SUPPLY, INC.
B&B 2, Inc., AND
B&B CAPITAL HOLDINGS, INC.


        Defendants.



     UNOPPOSED MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR DEFENDANTS


        Kannon C. Conway and Benjamin D. West (“Movants”) hereby move the Court for an

Order allowing them and the law firm of Harris Shelton Hanover Walsh, PLLC, to withdraw

as counsel of record for the Defendants, Jeong Hee Kim, Chol Woo Kim, VP1-1, Inc. d/b/a

Value Penny, B&B Beauty Supply, Inc., B&B 2, Inc., and B&B Capital Holdings, Inc

(“Defendants”).

        Movants seek to withdraw as counsel of record under Tennessee Supreme Court

Rule 8, Rules of Professional Conduct (RPC) 1.16, subsections (5), (6) and (7). Movants

state that Kannon Conway has corresponded in writing with the Defendants regarding

withdrawing as counsel and has provided written notice to the Defendants that he would

file this motion on January 27, 2020. Defendants have not protested Movants’ withdrawal.
Case 2:19-cv-02402-JTF-jay Document 52 Filed 01/27/20 Page 2 of 2                 PageID 305



       Further, withdrawal can be accomplished without material adverse effect on the

interests of the Defendants because this case is not set for trial.

       Plaintiff’s counsel does not oppose this motion.

                                             Respectfully Submitted,

                                             Harris Shelton Hanover Walsh, PLLC

                                             /s/ Kannon C. Conway
                                             Kannon C. Conway (TN Bar# 023569)
                                             Benjamin D. West (TN Bar# 028376)
                                             6060 Primacy Parkway, Suite 100
                                             Memphis, Tennessee 38119
                                             T: 901-525-1455
                                             E: kconway@harrisshelton.com

                             CERTIFICATE OF CONSULTATION

       Pursuant to Rule 7.2 of the Local Rules, Defendants’ counsel has consulted in writing
with Plaintiff’s counsel and they do not oppose the relief requested in this Motion.

                                                    /s/ Kannon C. Conway
                                                      Kannon C. Conway

                                  CERTIFICATE OF SERVICE

        I, Kannon C. Conway, do hereby certify that a copy of the foregoing was
electronically filed through the Court’s ECF system and served this 27TH day of January,
2020 by operation of the Court’s electronic noticing system upon participants registered in
this case and has served a copy of this Motion by email upon the Defendants.


                                                    /s/ Kannon C. Conway
                                                      Kannon C. Conway




                                                2
